NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 18-1592
                                     ______________

                                    ALEX H. PIERRE,
                                              Appellant

                                             v.

                       SUPREME COURT OF PENNSYLVANIA
                                ______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 2-17-cv-05327)
                       Honorable Joel H. Slomsky, District Judge
                                   ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                   October 22, 2018

             BEFORE: KRAUSE, COWEN, and FUENTES, Circuit Judges

                                  (Filed: March 8, 2019)
                                     ______________

                                       OPINION*
                                     ______________




____________________

* This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
COWEN, Circuit Judge.

       Alex H. Pierre appeals from the order of the United States District Court for the

Eastern District of Pennsylvania denying his “Motion for Recusal and Amendment of

Complaint.” We will affirm.

                                             I.

       Acting pro se, Pierre, an attorney who was suspended from the practice of law by

the Supreme Court of Pennsylvania, brought this action against the state supreme court

and sought leave to proceed in forma pauperis. According to Pierre, he could not be

reinstated until he repaid in full (with interest) a disbursement made by the Pennsylvania

Lawyers Fund for Client Security to his former client. He was unable to do so.

Meanwhile, he initiated a civil action against his landlord in the Philadelphia Court of

Common Pleas, which granted judgment on the pleadings against Pierre. Concluding that

the state trial court committed an abuse of discretion, the Pennsylvania Superior Court

reversed. The state suit proceeded to trial, where a jury eventually rendered a verdict

against Pierre. According to Pierre:

       A myriad of irregularities appeared at trial, with the trial court having ex
       parte communications in the removal of two jurors, ignoring case law cited
       for the proposition [that] replacement value is the measure of damages for
       items unlawfully discarded by a landlord after eviction and the awardability
       of punitive damages therefor, disregarding [an] unambiguous attorney
       admission [that] she was no agent of the landlord for purposes of tortious
       interference, twice instructing the jury not to award compensatory damages
       for the discarded goods, the jury having returned with a question on
       awarding damages for the quantity of items unlawfully trashed, as well as
       denying [a] post-trial motion for judgment as a matter of law despite the
       absence of fact questions and [a] new trial despite controlling Pennsylvania
       Supreme Court law demanding [the] same for improper juror removals.


                                             2
(Appellant’s Brief at 4-5 (citing Complaint at ¶¶ 24-27 (ECF No. 6)).) The Pennsylvania

Superior Court affirmed, and the Pennsylvania Supreme Court denied Pierre’s petition for

allowance of appeal.

       On January 3, 2018, the District Court granted Pierre leave to proceed in forma

pauperis. However, it dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

for frivolousness and 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim on which

relief may be granted. The District Court Clerk was directed to close the case.

According to the District Court, Pierre’s 42 U.S.C. § 1983 claims that the Supreme Court

of Pennsylvania violated his constitutional rights under the Eighth Amendment and the

Due Process and Equal Protection Clauses of the Fourteenth Amendment were legally

baseless on account of the Eleventh Amendment and because a state is not considered a

person for purposes of § 1983. It also rejected his breach of contract claims on the

grounds that a judicial administration rule set forth in Pennsylvania’s Administrative

Code did not constitute a contract.

       Pierre responded to the District Court’s dismissal of his complaint by filing a

series of unsuccessful reconsideration motions through which Pierre also sought to

amend his federal complaint. On January 19, 2018, the District Court denied Pierre’s

first motion for reconsideration. Considering the amended complaint he sought to file

with this motion, it determined that amendment would be futile, explaining, inter alia,

that it lacked jurisdiction under the Rooker-Feldman doctrine to the extent Pierre

challenged and sought review of the state courts’ judgments and that the Pennsylvania

Supreme Court Prothonotary was entitled to quasi-judicial immunity. On January 31,

                                             3
2018, the District Court denied his “Motion for Reconsideration and Amendment of

Complaint Redux.” In this motion, Pierre again attempted to file an amended complaint,

only this time he sought to raise claims against the Supreme Court of Pennsylvania

pursuant to Title VI of the Civil Rights Act of 1964. The District Court concluded that

the proposed amendment would be futile. “Although Mr. Pierre alleges that he is of

African-American descent, the facts alleged in his proposed amended complaint do not

provide a plausible basis for concluding that he was intentionally discriminated against

based on his race.” (January 31, 2018 Order at 2 n.1 (ECF No. 10).) Finally, Pierre filed

a “Motion for Recusal and Amendment of Complaint,” which was denied on February

16, 2018. According to the District Court, disagreement with a judge’s rulings did not

furnish a sufficient basis for recusal, Pierre failed to show any basis for reconsideration,

and nothing in his motion altered the District Court’s conclusion that the facts alleged in

his proposed amended complaint did not plausibly establish intentional discrimination on

the basis of race.

                                             II.

       According to Pierre, the District Court abused its “discretion by treating an

indigent litigant differently in denying him meaningful access to the federal courts with

dismissal of the complaint where amendment could cure.”1 (Appellant’s Brief at 5.) He

contends that futility could not justify the District Court’s denial of leave to amend

because it acknowledged that a claim may be asserted under Title VI and that the District


       1
       The District Court had subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331
and 1332. We have appellate jurisdiction under 28 U.S.C. § 1291.
                                              4
Court failed to undertake the proper three-step plausibility analysis under Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009).

See, e.g., Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (explaining

that courts must take note of legal elements, then identify allegations that are not entitled

to assumption of truth because they are no more than conclusions, and finally determine

whether remaining well-pleaded factual allegations plausibly give rise to entitlement to

relief). Purportedly, Pierre alleged “the deliberate attempt on the part of the State courts

under the totality of circumstances to keep one black attorney off its rolls.” (Appellant’s

Brief at 10.)

       We conclude that the District Court applied the appropriate legal standards in this

pro se in forma pauperis proceeding. In particular, it properly disposed of Pierre’s Title

VI allegations, which were proffered for the first time as part of his second motion for

reconsideration. In its initial ruling dismissing his complaint, the District Court

recognized that. “[t]o survive dismissal for failure to state a claim, the complaint must

contain ‘sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.’” Pierre v. Supreme Court of Pa., No. 17-5327, 2018 WL 283248,

at *1 (E.D. Pa. Jan. 3, 2018) (quoting Iqbal, 556 U.S. at 678). “‘[M]ere conclusory

statements[ ] do not suffice.’” Id. (quoting Iqbal, 556 U.S. at 678). Subsequently, it

properly considered whether Pierre’s proposed amendments would be futile. See, e.g., In

re Adams Golf, Inc. Sec. Litig., 381 F.3d 267, 280 (3d Cir. 2004). “His proposed

amended complaint is based on essentially the same facts alleged in his prior pleadings

except he now seeks to raise claims against the Supreme Court of Pennsylvania pursuant

                                                5
to Title VI, which prohibits intentional race discrimination in any program that receives

federal funding.” (January 31, 2018 Order at 2 n.1 (citing 42 U.S.C. § 2000d; Alexander

v. Sandoval, 532 U.S. 275, 282-83 (2001)).) We agree that the proposed pleading failed

to raise “a reasonable inference that discovery will reveal evidence of the elements

necessary to establish” intentional discrimination by the Supreme Court of Pennsylvania

based on race. Connelly, 809 F.3d at 793. The proffered complaint did not allege that

Pierre ever notified the state appellate courts that he was the victim of racial bias on the

part of the state trial court in the landlord-tenant dispute, point to any specific expressions

of racial animus, or provide any intimation of disparate treatment of litigants because of

their race.2 See, e.g., Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 272-73 (3d Cir.

2014) (recognizing that plaintiffs may establish intentional discrimination under Title VI

with showing of deliberate indifference but explaining that deliberate indifference

requires actual as opposed to constructive knowledge).

                                             III.

       For the foregoing reasons, we will affirm the order of the District Court.




       2
        We note that the proposed amended complaint alleged that the disciplinary rule
requiring payments of fund obligations before reinstatement (with interest) is
discriminatory in application because it prejudices minority attorneys who make up a
disproportionate percentage of less well-heeled attorneys. However, Pierre does not
mention this cursory allegation in his appellate brief.
                                              6